Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application.  

Claim Objections
Claims 1, 3, 14 and 16 are objected to because of the following informalities:  
As to claims 1, 3 and 16, all instances of “the interactive dynamic interface system” should read --the interactive dynamic interface capacitor control system--.  
As to claim 14, “the interactive touch screen” should read --the touch screen--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

The following limitations are unclear:
As to claim 10, line 6, the limitation “a stab socket mount with a utility pole bracket mount” is unclear, such that as recited, is unclear how one type of mount is with another type of mount.  Since applicant’s specification disclosed that the stab socket mount is embodied in a utility pole mount enclosure [specification, paragraph 54, lines 19-20] and “a stab socket mount” as well as “a utility pole bracket mount” [paragraph 56, lines 5-6], for examination purpose, the limitation is treated as “a stab socket mount is embodied in a utility pole mount enclosure” for the remainder of this office action.  
As to claims 11-16, these claims depends on independent claim 10 and failed to obviate the deficiency of claim 10, therefore they are rejected for the same reason as claim 10 above.
As to claims 1-9 and 17-20, these claims are rejected for the same reason as claims 10-16 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “ABB Instruction Manual” (hereafter ABB) published on 2018 in view of “Var-Min Intelligent Capacitor Operating Manual” to Valquest Systems, Inc. (hereafter Valquest) published on 2015.

As to claim 10, ABB teaches the invention substantially as claimed including an interactive dynamic interface capacitor control system, comprising: 
a protective enclosure [“IP54 sealing gasket for RVT Installation guide” enclosure of RVT Power Factor controller, pp. 189-190 (last 2 pages)]; 
a touch screen display in electronic communication with a printed circuit board having a processor and memory configured to provide distributed capacitor control [“Power Factor Controller RVT Installation and operating instructions”, touch screen user interface of the controller the RVT Power Factor Controller is a control unit of an automatic capacitor bank, p. 6, sections 1.1 and 1.13;  touch-screen and memory for storing programmed parameters, p. 69;  “RVT communication How to use RS485 -  USB -Ethernet RVT connections”, Power Factor Controller is a microprocessor based controller, p. 80]; 
wherein the printed circuit board is in electronic communication with 
connectors for communications, communication ports, and compression terminal blocks for field terminations; 
analog inputs, digital inputs, status inputs; and 
a power supply connected to a network of external power distribution components [“RVT communication How to use RS485 -  USB -Ethernet RVT connections”, p. 14; see Measurement, p. 79; mounting the RVT to a Capacitor Bank Cubicle and making electrical connections, wirings including power supply, communication interfaces/connections, pressure wiring terminals, “Power Factor Controller RVT Installation and operating instructions”, pp. 7, 10-13 and 73; analog and digital inputs, input status, multiple LED status indicators, indication LEDs and LED control, “RVT communication How to use RS485 -  USB -Ethernet RVT connections”, pp. 14, 65 and 79; “RS485 Modbus adapter for RVT controller Installation and start-up guide”, pp. 9-11].

ABB does not specifically teach a stab socket mount with a utility pole bracket mount.  However, ABB disclosed mounting the RVT to a Capacitor Bank Cubicle and making electrical connections, wirings including power supply, communication interfaces/connections, and wiring to pressure wiring terminals, “Power Factor Controller RVT Installation and operating instructions”, pp. 10-13 and 73].  Furthermore, Valquest teaches a capacitor control having meter based connectors encased in polycarbonate enclosures to be mounted on a utility pole [Introduction, lines 1-4; pp. 45-47, Meter Base Configurations and Figures 1-2].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combine ABB and Valquest because they are in the same field of endeavor and to achieve the predictable result of establishing electrical connection. 

Furthermore, ABB and Valquest do not specifically teach providing wireless capacitor control.  However, ABB and Valquest disclosed network communication interfaces/connections/ports for realizing control [ABB, “Power Factor Controller RVT Installation and operating instructions”, pp. 7 and 56; Valquest, Introduction, lines 1-4].  In addition, network connection and/or communication being wired or wireless are well known in the art of communication network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied known communication method/implementation as a matter of design choice.


As to claim 11, ABB and Valquest teach the invention substantially as claimed including wherein the protective enclosure comprises a polycarbonate enclosure [ABB, plastic enclosure, “Power Factor Controller RVT Installation and operating instructions”; Valquest, polycarbonate enclosures, Introduction, lines 1-4].
   
As to claim 12, ABB and Valquest do not specifically teach wherein the interactive dynamic interface capacitor control is configured to operate in a smart grid of powerlines comprising at least one supply - line voltage.  However, ABB disclosed a controller of a capacitor bank for providing electric transmission [ABB, “Power Factor Controller RVT Installation and operating instructions”, p. 6].  In addition, smart grid of powerlines comprising supply line voltage are well known in the art of supply/distribution/transmission of electric power.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the system of ABB and Valquest to various platforms to extend the applicability of ABB and Valquest’s system.

As to claim 13, this claim is rejected for the same reason as claim 10 above.  

As to claim 14, ABB and Valquest do not specifically teach wherein the interactive touch screen is provided on a separate mobile electronic device for controlling the capacitor remotely.   However, ABB disclosed a touch screen for controlling capacitor in a network [ABB, “Power Factor Controller RVT Installation and operating instructions”, touch screen user interface of the controller the RVT Power Factor Controller is a control unit of an automatic capacitor bank, p. 6, sections 1.1 and 1.13].  In addition, mobile device with touch screen as an alternative to non-mobile or stationary device are well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of ABB and Valquest with known configuration to extend the portability of ABB and Valquest’s system.


As to claim 15, ABB and Valquest teach the invention substantially as claimed including wherein the capacitor control comprises autonomous voltage control, autonomous temperature control, autonomous time of day control, and autonomous var control [ABB, programmable/configurable bank voltage setting parameters, p. 35; programmable temperature/fan setting/control, pp. 49-50; real time clock, p. 56; programmable/configurable bank voltage setting parameters and/or starting current affecting reactive power value, pp. 35-36 and 44-45].  

Allowable Subject Matter 
Claims 1-9 and 17-20 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.
Claim 16 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 1, 16 and 17 as a whole. 
 The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the capacitor control including “control personality settings…” as a whole as recited in claims 1, 16 and 17. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 1, 16 and 17 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QING YUAN WU/Primary Examiner, Art Unit 2199